Citation Nr: 1634466	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  The Detroit, Michigan RO currently has jurisdiction over this claim.  

This claim was previously remanded by the Board in May 2014 and January 2015 for additional development.  In response to a hearing clarification request, the Veteran withdrew his request for a hearing.

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's sleep apnea did not originate in service or for many years thereafter, is not related to any incident during active service and is not proximately due to or aggravated by a service-connected disability, to include service-connected asthma.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a sleep apnea, to include as secondary to service-connected asthma, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties of Notify and Assist

VA's duty to notify was satisfied by a January 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of claims.  That duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private medical records, VA examinations and statements from the Veteran.  

The April 2015 VA examination and accompanying opinion shows that the examiner reviewed the Veteran's pertinent medical history, documented current complaints, and made findings and diagnoses consistent with the remainder of the evidence of record.  Therefore, the examination and opinion is adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been given ample opportunity to present evidence and argument in support of the appeal.  All pertinent due process requirements have been met.  38 C.F.R. § 3.103 (2015).


Analysis 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for sleep apnea, to include as secondary to service-connected asthma.  While the probative evidence of record demonstrates that the Veteran has a current diagnosis of sleep apnea, he is service-connected for asthma and the STRs demonstrate complaints of sleep problems on three occasions in service, there is no evidence indicating that the current sleep apnea is related to either active service or any service-connected disability.  

STRs demonstrate that the Veteran was seen in January 1985 with complaints of being unable to sleep since November 1984, at which time he was assessed with stated sleep disorder and exogenic obesity.  In February 1987, the Veteran again complained of not being able to sleep and he was diagnosed with stress and anxiety.  In the March 1991 Report of Medical History at the time of his retirement examination, the Veteran reported that he had a history of frequent trouble sleeping.  

The post-service medical evidence of record, including private medical records from February 1995 to September 2015 and VA examinations and opinions in February 2010, August 2014 and April 2015, shows that the Veteran was initially diagnosed with sleep apnea in the February 2010 VA examination, approximately 19 years after separation from active service.  He was subsequently diagnosed with obstructive sleep apnea in a June 2010 private treatment report.  

Despite current diagnosis of sleep apnea, the Board observes that there is no probative medical evidence indicating this disability is related to his active service or is proximately due to or aggravated by a service-connected disability, to include service-connected asthma.  In the February 2010 VA examination report, examiner opined that the Veteran's sleep apnea was not caused by or a result of his service because the onset of this condition was many years after discharge.  The Board observes however, that this opinion was previously found inaccurate and incomplete in the January 2015 Board remand as the examiner failed to discuss the STRs indicating that the Veteran was having sleep difficulties in service and that sleep disturbance was noted at the time of his retirement examination.  Therefore the Board affords no probative weight to this opinion.  

In an August 2014 VA medical opinion, the VA examiner opined that the most likely explanation for the Veteran's sleep apnea, in both cause and aggravation, was the fact that his BMI was 44.98, which put the Veteran at extremely high risk for having sleep apnea.  Based on this opinion and the fact that the Veteran was found to have sleep difficulties and had the onset of weight problems and obesity in service, the Board remanded the claim in January 2015 for an additional opinion.  

In an April 2015 VA examination, the Veteran was diagnosed with obstructive sleep apnea.  The examiner's opinion, which, as noted above, has been found to be adequate, included consideration of the August 2014 VA examiner's opinion and the STRs indicating treatment for both sleep problems and obesity in service.  She opined that the Veteran's obstructive sleep apnea was less likely than not caused by or a result of in-service events.  In so finding, the examiner explained that there was no documentation to support that Veteran had symptoms consistent with sleep apnea during military service including, loud snoring, periods of apnea, and excessive daytime somnolence, and she cited to the STRs to support her findings.  She also found that being overweight/obese was not synonymous with a diagnosis of sleep apnea and symptoms consistent with sleep apnea were not documented in STRs.  The examiner also noted that numerous other etiologies for Veteran's inability to sleep during military service were documented in the STRs and she cited to examples from the STRs in supporting this finding.  Finally, she concluded that the Veteran's obstructive sleep apnea was less likely than not caused by or a result of his service-connected asthma, explaining that asthma did not cause sleep apnea.  She noted that asthma could be worsened by sleep apnea (that is, that the service-connected disability was worsened by the nonservice-connected disability), however, she found that, as stated in the previous VA examination, assertions that asthma caused sleep apnea were only hypothetical and that there were no objective clinical studies to support these contentions.

Regarding aggravation, the August 2014 VA examination found that it was less likely than not that the sleep apnea was caused or aggravated by asthma.  As noted, the examiner noted BMI in support of this opinion.  The Board finds that this aspect of the opinion was based on a correct factual background and is adequate and supported by rationale.  In this regard, the subsequent Board remand did not ask for additional opinion on this aspect of the appeal.

The Board acknowledges the Veteran's contentions that his current sleep problems began during his active service, which he is competent to report.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The Veteran, however, is not competent to specify that his sleep apnea incurred in or is otherwise related to his active service or that such is related to or aggravated by service-connected disabilities, as those opinions would constitute medical conclusions, which he is not competent to make.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As those assertions are not competent, they are not given probative value.  

While the STRs reflect reports of sleep problems in service, they do not reflect any findings of sleep apnea.  Moreover, the post-service medical evidence of record dating back to 1995 does not demonstrate any treatment, diagnoses, findings or complaints of sleep problems or sleep apnea until sleep apnea was initially diagnosed in 2010, approximately 19 years after the Veteran's retirement from active service.  As discussed above, in the medical opinions of file, clinicians carefully considered whether the symptoms in service indicated the onset of sleep apnea in service, but found the evidence weighed against such a finding.  The Board finds this the most probative evidence of file.  

The Board has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, sleep apnea is not a chronic disease or condition recognized under 38 C.F.R. § 3.309(a).  Further, the Veteran is not competent to link the current diagnosis to the sleep problems noted in service.  In this case, the Veteran's lay statements are not sufficient to link the current diagnosis to symtpoms experienced during service.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected asthma, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected asthma, is denied.


ORDER

Service connection for sleep apnea, to include as secondary to service-connected asthma, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


